                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 1 of 11


                                               1   KAPLAN COTTNER
                                                   KORY L. KAPLAN
                                               2   Nevada Bar No. 13164
                                                   Email: kory@kaplancottner.com
                                               3
                                                   KYLE P. COTTNER
                                               4   Nevada Bar No. 12722
                                                   Email: kyle@kaplancottner.com
                                               5   850 E. Bonneville Ave.
                                                   Las Vegas, Nevada 89101
                                               6   Telephone: (702) 381-8888
                                                   Facsimile: (702) 832-5559
                                               7
                                                   Attorneys for Plaintiff
                                               8
                                                                               UNITED STATES DISTRICT COURT
                                               9
                                                                                       DISTRICT OF NEVADA
                                              10

                                              11   MARGERY HORAN,                                       CASE NO.
                                                                                                        DEPT.
                        Fax: (702) 832-5559




                                              12                                   Plaintiff,
                                                                                                        COMPLAINT
                                              13   vs.
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.
            KAPLAN COTTNER




                                              14   REPUBLIC SILVER STATE DISPOSAL, INC. [DEMAND FOR JURY TRIAL]
                                                   d/b/a REPUBLIC SERVICES OF SOUTHERN
                                              15   NEVADA, a Nevada corporation; DOES I-X and
                                                   ROE ENTITIES I-X, inclusive,
                                              16
Tel: (702) 381-8888




                                                                                   Defendants.
                                              17

                                              18          Plaintiff Margery Horan (“Ms. Horan”), by and through her counsel, the law firm of Kaplan
                                              19   Cottner, for her Complaint against Defendants Republic Silver State Disposal, Inc. d/b/a Republic
                                              20   Services of Southern Nevada, a Nevada corporation (“Republic Services”); Does I-X and Roe
                                              21   Entities I-X, inclusive (collectively “Defendants”), alleges as follows:
                                              22                                                   I.
                                              23                                   JURISDICTION AND VENUE
                                              24
                                                          1.      This is a civil complaint brought in United States District Court under Federal and
                                              25
                                                   State statutes prohibiting discrimination in order to secure protection and redress deprivation of
                                              26
                                                   rights under these laws.
                                              27
                                                          2.    This Complaint is brought under Title VII of the Civil Rights Act of 1964 (“Title
                                              28

                                                                                                    1
                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 2 of 11


                                               1   VII”), as amended, 42 U.S.C. 2000e-2 et. seq. The jurisdiction of this Court is invoked under 28

                                               2   U.S.C. 1331.

                                               3          3.      This action also includes claims arising out of Nevada anti-discrimination statutes,

                                               4   Nevada Revised Statutes (“NRS”) 613.310 et. seq., which are joined pursuant to the doctrine of

                                               5   supplemental jurisdiction and 28 U.S.C. 1367(a).          Ms. Horan asserts that she was treated

                                               6   disparately and subjected to a hostile work environment and retaliation due to her age and gender,

                                               7   which is strictly prohibited under Title VII.

                                               8          4.      Jurisdiction in this case is also proper pursuant to NRS 14.065.

                                               9          5.      This Court has jurisdiction over Ms. Horan’s state law claims pursuant to 28 U.S.C.

                                              10   1367(a).

                                              11          6.      As Ms. Horan’s employer, during the relevant time period, Republic Services did
                        Fax: (702) 832-5559




                                              12   business regularly and systematically in Clark County, Nevada, the conduct at issue occurred in

                                              13   whole or in part in Clark County, Nevada, and Republic Services engaged in an industry affecting
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.




                                                   commerce. Thus, pursuant to 28 U.S.C. 1391(b)(1), 28 U.S.C. 1391(b)(2), 28 U.S.C. 1391(c)(1)
            KAPLAN COTTNER




                                              14

                                              15   and 28 U.S.C. 1391(c)(2), venue is proper in the United States District Court for the District of

                                              16   Nevada.
Tel: (702) 381-8888




                                              17          7.      Ms. Horan filed her Charge of Discrimination with the U.S. Equal Employment

                                              18   Opportunity Commission (“EEOC”) on or about December 23, 2019 and received a copy of her

                                              19   “Notice of Suit Rights” (for EEOC Charge No. 487-2020-00476) on or about August 10, 2020.

                                              20   Ms. Horan is in fulfillment of all jurisdictional requirements for the filing of this lawsuit, including

                                              21   filing of this lawsuit within ninety (90) days of her receipt of the Notice of Suit Rights.

                                              22          8.      Ms. Horan hereby demands a trial of her action by jury.

                                              23                                                    II.

                                              24                                              THE PARTIES

                                              25          9.       Ms. Horan is, and at all times relevant times herein was, a citizen of the United

                                              26   States of America and a resident of the State of Nevada.

                                              27          10.      Defendant Republic Services is, and at all times relevant hereto was, an “employer”

                                              28   within the meaning of Title VII, as amended, 42 U.S.C. 2000e. Republic Services is licensed to

                                                                                                      2
                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 3 of 11


                                               1   do business in Clark County, Nevada and the unlawful employment practices stated herein were

                                               2   committed within the State of Nevada.

                                               3          11.     As an employer in the State of Nevada, Republic Services was required to comply

                                               4   with all Federal and State statutes, which prohibit harassment, discrimination, and retaliation based

                                               5   upon an individual’s age, gender, or the filing of an EEOC charge.

                                               6          12.     Defendants designated herein as Does and Roe Entities are individuals and legal

                                               7   entities that are liable to Ms. Horan for the claims set forth herein, including, but not limited to,

                                               8   possible alter egos or successors-in-interest of the Defendant. Certain transactions, and the true

                                               9   capacities of Does and Roe Entities, are presently unknown to Ms. Horan and, therefore, Ms. Horan

                                              10   sues said Defendants by such fictitious names. Ms. Horan will amend this Complaint to assert the

                                              11   true names and capacities of such Doe and Roe Entities when more information has been
                        Fax: (702) 832-5559




                                              12   ascertained.

                                              13          13.     At all times relevant herein, Ms. Horan was employed by Republic Services, which
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.




                                                   operates in Clark County, Nevada.
            KAPLAN COTTNER




                                              14

                                              15                                                  III.

                                              16                                     GENERAL ALLEGATIONS
Tel: (702) 381-8888




                                              17
                                                          14.     Ms. Horan repeats, re-alleges and incorporates the allegations set forth in the
                                              18
                                                   preceding paragraphs of this Complaint as if fully set forth herein.
                                              19
                                                          15.     Ms. Horan is a woman and over forty (40) years old.
                                              20
                                                          16.     On or about August 7, 2018, Ms. Horan began her employment with Republic
                                              21
                                                   Services as an office supervisor, responsible for overseeing approximately twenty (20) people,
                                              22
                                                   including drivers, dispatchers, and office staff.
                                              23
                                                          17.     Part of Ms. Horan’s job duties required her to directly work with her office manager
                                              24
                                                   and the general manager.
                                              25
                                                          18.     On or about January 30, 2019, Ms. Horan complained to the Human Resources
                                              26
                                                   department of Republic Services regarding sexual harassment and discrimination she experienced
                                              27
                                                   from the former general manager of Republic Services, including but not limited to the former
                                              28

                                                                                                       3
                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 4 of 11


                                               1   general manager: (1) repeatedly making comments about Ms. Horan’s sweater or lack of sweater

                                               2   in reference to a video he had showed the office with women lifting up their sweaters and exposing

                                               3   their breasts; (2) asking Ms. Horan if she told the office that they had “pee’d together”; (3) showing

                                               4   Ms. Horan articles on his phone about how men live longer if they have active sex; (4) making

                                               5   comments about former employees’ personal sex lives; and (5) showing Ms. Horan a video of a

                                               6   woman getting a bullseye tattoo on her anus.

                                               7            19.   Despite the courage Ms. Horan mustered up to complain about the former general

                                               8   manager’s actions, Republic Services did not remedy the hostile work environment.

                                               9            20.   Even though Republic Services eventually terminated the former general manager,

                                              10   the new general manager, Tony Cincotta (“Mr. Cincotta”), continued to discriminate against Ms.

                                              11   Horan.
                        Fax: (702) 832-5559




                                              12            21.   Upon information and belief, Mr. Cincotta inquired into firing Ms. Horan with her

                                              13   direct manager immediately upon his employment as the new general manager due to her
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.




                                                   complaint, her age, and her gender.
            KAPLAN COTTNER




                                              14

                                              15            22.   Ms. Horan’s direct manager consistently told Ms. Horan that she was performing

                                              16   her job duties at a superior level and had great relationships with her office staff.
Tel: (702) 381-8888




                                              17            23.   Mr. Cincotta refused to ever speak to Ms. Horan directly and ignored her daily,

                                              18   even though he consistently interacted with all other similarly situated employees, including but

                                              19   not limited to younger employees and male employees.

                                              20            24.   Part of Ms. Horan’s job duties included interacting with Mr. Cincotta directly, but

                                              21   he refused to speak to her.

                                              22            25.   On or about November 11, 2019, Mr. Cincotta directed Ms. Horan’s direct manager

                                              23   to change her work hours from 8 a.m. – 4 p.m. to 2 p.m. – 10 p.m. in a clear attempt to force Ms.

                                              24   Horan to resign.

                                              25            26.   Ms. Horan inquired about the hour change and nevertheless agreed to work at the

                                              26   new schedule for two (2) days per week because her lead was not working on those days.

                                              27            27.   Ms. Horan began at those hours the next week, and immediately thereafter on or

                                              28   about November 22, 2019, Ms. Horan was required to meet with Human Resources and her

                                                                                                     4
                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 5 of 11


                                               1   operations manager regarding a “Performance Improvement Plan” (“PIP”).

                                               2           28.    Mr. Cincotta directed Ms. Horan’s direct manager to put her on the PIP without any

                                               3   basis and that Mr. Cincotta did not want his name associated with the PIP in an attempt to conceal

                                               4   his motives and directives to terminate Ms. Horan or force her to resign.

                                               5           29.    Ms. Horan advised Human Resources that Mr. Cincotta was attempting to fabricate

                                               6   a reason for her termination since she refused to voluntarily resign.

                                               7           30.    Ms. Horan was advised that she had one (1) week to respond with an action plan

                                               8   addressing all of the points in the PIP.

                                               9           31.    Ms. Horan responded with her action plan the next day on Friday, November 23,

                                              10   2019.

                                              11           32.    Less than a month later, Republic Services retracted the PIP.
                        Fax: (702) 832-5559




                                              12           33.    On December 13, 2019, Ms. Horan met with her operations manager, who informed

                                              13   her that Mr. Cincotta had sent her evaluation back and forth with Human Resources a total of four
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.




                                                   (4) times, evidencing his attempt to fabricate a case against her and Human Resources’ attempt to
            KAPLAN COTTNER




                                              14

                                              15   defend a likely forthcoming complaint.

                                              16           34.    Mr. Cincotta had wanted Ms. Horan’s operations manager to add the PIP to Ms.
Tel: (702) 381-8888




                                              17   Horan’s evaluation, but Human Resources required that he pull the language as it did not justify

                                              18   the PIP.

                                              19           35.    Ms. Horan was informed on December 20, 2019 that Republic Services was still

                                              20   attempting to craft the correct language for her evaluation even though it is customary that the

                                              21   operations managers conduct the PIP.

                                              22           36.    On or about December 23, 2019, Ms. Horan filed her Charge of Discrimination

                                              23   with the EEOC.

                                              24           37.    On or about January 15, 2020, as a result of Ms. Horan filing her Charge of

                                              25   Discrimination, Republic Services wrongfully terminated Ms. Horan’s employment.

                                              26           38.    The fabricated reasoning for Ms. Horan’s discharge was that she allegedly edited a

                                              27   time card for an employee. That was her job. The editing of the time card dealt with the

                                              28   Thanksgiving holiday as there was a question over whether or not the employee would have to

                                                                                                    5
                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 6 of 11


                                               1   work a full day because of the new union contract. Ms. Horan requested clarification from her

                                               2   supervisors and Human Resources, but nobody knew the answer. As a result, Ms. Horan edited

                                               3   the time card in her discretion knowing that there are payroll adjustment forms to change that when

                                               4   the time to pay occurred. Ms. Horan sought clarification, and when she did not receive it, she

                                               5   erred on the side of caution, which is not a terminable offense.

                                               6          39.     During Ms. Horan’s employment, Republic Services also promoted Maria

                                               7   Hernandez, an employee under 40, to the same position and title as Ms. Horan. Republic Services

                                               8   paid Ms. Hernandez approximately $8,000 more per year than Ms. Horan.

                                               9          40.     Republic Services also gave benefits and services to other younger employees and

                                              10   male employees that were denied to Ms. Horan, such as televisions in their offices.

                                              11          41.     Republic Services and its employees and/or agents subjected Ms. Horan to
                        Fax: (702) 832-5559




                                              12   disparate treatment based upon her age, gender, and in retaliation for her lawfully protected

                                              13   complaints.
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.




                                                          42.     Ms. Horan was subjected to disparate treatment by Republic Services resulting in
            KAPLAN COTTNER




                                              14

                                              15   Ms. Horan’s severe humiliation and emotional distress and denying Ms. Horan the same rights and

                                              16   privileges of other employees due to her age, gender, and in retaliation for her lawfully protected
Tel: (702) 381-8888




                                              17   complaints.

                                              18          43.     Ms. Horan believes that her disparate treatment is due to her age, gender, and in

                                              19   retaliation for her lawfully protected complaints, in violation of Title VII.

                                              20                                                  IV.

                                              21                                        CLAIMS FOR RELIEF

                                              22                                     FIRST CLAIM FOR RELIEF
                                              23                                      (Sex-Based Discrimination)
                                                          44.     Ms. Horan repeats, re-alleges and incorporates the allegations set forth in the
                                              24
                                                   preceding paragraphs of this Complaint as if fully set forth herein.
                                              25
                                                          45.     Section 703 of Title VII, 42 U.S.C. § 2000e-2, prohibits employment practices that
                                              26
                                                   discriminate against persons on the basis of their sex.
                                              27
                                                          46.     Republic Services knew or should have known of its obligation, pursuant to Federal
                                              28

                                                                                                     6
                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 7 of 11


                                               1   and State statutes, to maintain a work place free of sexual discrimination.

                                               2          47.     Republic Services failed to take reasonably adequate steps to prevent

                                               3   discrimination based upon sex in the workplace in the State of Nevada.

                                               4          48.     Republic Services subjected Ms. Horan to disparate treatment and a hostile work

                                               5   environment by denying Ms. Horan the same rights and privileges of other employees due to her

                                               6   sex.

                                               7          49.     Republic Services, acting through and with its employees, discriminated illegally

                                               8   against Ms. Horan.

                                               9          50.     Ms. Horan charges that Republic Services has discriminated against her based upon

                                              10   her sex in that she was subjected to intentional acts, procedures, and remarks that were not directed

                                              11   to other similarly situated employees.
                        Fax: (702) 832-5559




                                              12          51.     As a direct and proximate result of Republic Services’ unlawful conduct, Ms. Horan

                                              13   suffered damages and is entitled to compensation for loss of enjoyment of life, mental and
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.




                                                   emotional pain and suffering, economic loss and other related costs which with reasonable
            KAPLAN COTTNER




                                              14

                                              15   probability will be experienced and/or required in the future, in excess of $75,000.00.

                                              16          52.     The acts, conduct, and behavior of Republic Services were performed knowingly
Tel: (702) 381-8888




                                              17   and intentionally and were malicious, oppressive and in reckless disregard of Ms. Horan’s rights,

                                              18   entitling her to punitive damages in an amount in excess of $75,000.00.

                                              19          53.     As a direct and proximate result of Republic Services’ actions, Ms. Horan has been

                                              20   required to retain the services of an attorney to prosecute this claim and is entitled to be

                                              21   compensated for any costs incurred in the prosecution of this action, including without limitation,

                                              22   any and all costs and attorney’s fees.

                                              23
                                                                                   SECOND CLAIM FOR RELIEF
                                              24                                     (Age-Based Discrimination)
                                              25          54.     Ms. Horan repeats, re-alleges and incorporates the allegations set forth in the

                                              26   preceding paragraphs of this Complaint as if fully set forth herein.

                                              27          55.     29 U.S.C. § 623 prohibits employment practices that discriminate against persons

                                              28   on the basis of their age.

                                                                                                    7
                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 8 of 11


                                               1          56.     Republic Services knew or should have known of its obligation, pursuant to Federal

                                               2   and State statutes, to maintain a work place free of age discrimination.

                                               3          57.     Republic Services failed to take reasonably adequate steps to prevent

                                               4   discrimination based upon age in its workplace in the State of Nevada.

                                               5          58.     Republic Services subjected Ms. Horan to disparate treatment and a hostile work

                                               6   environment denying her the same rights and privileges of other employees due to her age.

                                               7          59.     Republic Services’ remarks and actions were intended to humiliate and intimidate

                                               8   Ms. Horan.

                                               9          60.     Republic Services further exemplified its age discrimination by granting rights and

                                              10   privileges to younger employees yet denying Ms. Horan the same.

                                              11          61.     Republic Services, acting through and with its employees, discriminated illegally
                        Fax: (702) 832-5559




                                              12   against Ms. Horan.

                                              13          62.     Ms. Horan charges that Republic Services has discriminated against her based upon
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.




                                                   her age in that she was subjected to intentional acts, procedures, and remarks that were not directed
            KAPLAN COTTNER




                                              14

                                              15   to other similarly situated employees.

                                              16          63.     As a direct and proximate result of Republic Services’ unlawful conduct, Ms. Horan
Tel: (702) 381-8888




                                              17   suffered damages and is entitled to compensation for loss of enjoyment of life, mental and

                                              18   emotional pain and suffering, economic loss and other related costs which with reasonable

                                              19   probability will be experienced and/or required in the future, in excess of $75,000.00.

                                              20          64.     The acts, conduct, and behavior of Republic Services were performed knowingly

                                              21   and intentionally and were malicious, oppressive and in reckless disregard of Ms. Horan’s rights,

                                              22   entitling her to punitive damages in an amount in excess of $75,000.00.

                                              23          65.     As a direct and proximate result of Republic Services’ actions, Ms. Horan has been

                                              24   required to retain the services of an attorney to prosecute this claim and is entitled to be

                                              25   compensated for any costs incurred in the prosecution of this action, including without limitation,

                                              26   any and all costs and attorney’s fees.

                                              27   ...

                                              28   ...

                                                                                                    8
                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 9 of 11


                                               1                                    THIRD CLAIM FOR RELIEF
                                                                                      (Wrongful Termination)
                                               2
                                                          66.     Ms. Horan repeats, re-alleges and incorporates the allegations set forth in the
                                               3
                                                   preceding paragraphs of this Complaint as if fully set forth herein.
                                               4
                                                          67.     Republic Services has engaged in discriminatory, retaliatory, and wrongful acts
                                               5
                                                   based upon Ms. Horan’s age, gender, and in retaliation for her lawfully protected complaints,
                                               6
                                                   including but not limited to her EEOC charge.
                                               7
                                                          68.     Ms. Horan expressed her concern about the disparate treatment, harassing conduct,
                                               8
                                                   and her ability to receive the same treatment of similarly situated employees.
                                               9
                                                          69.     After receiving notice of Ms. Horan’s complaints, Republic Services engaged in
                                              10
                                                   discriminatory and retaliatory conduct.
                                              11
                                                          70.     These discriminatory and retaliatory acts violate the public policy of the State of
                        Fax: (702) 832-5559




                                              12
                                                   Nevada.
                                              13
                                                          71.     As a direct and proximate result of Republic Services’ unlawful conduct, Ms. Horan
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.
            KAPLAN COTTNER




                                              14
                                                   has been damaged in an amount to be proven at trial in excess of $75,000.00, plus pre- and post-
                                              15
                                                   judgment interest.
                                              16
                                                          72.     The acts, conduct, and behavior of Republic Services were performed knowingly
Tel: (702) 381-8888




                                              17
                                                   and intentionally and were malicious, oppressive and in reckless disregard of Ms. Horan’s rights,
                                              18
                                                   entitling her to punitive damages in an amount in excess of $75,000.00.
                                              19
                                                          73.     As a direct and proximate result of Republic Services’ actions, Ms. Horan has been
                                              20
                                                   required to retain the services of an attorney to prosecute this claim and is entitled to be
                                              21
                                                   compensated for any costs incurred in the prosecution of this action, including without limitation,
                                              22
                                                   any and all costs and attorney’s fees.
                                              23
                                                                                 FOURTH CLAIM FOR RELIEF
                                              24                         (Discrimination pursuant to NRS 613.330, et. seq.)

                                              25          74.     Ms. Horan repeats and realleges the preceding and subsequent allegations of this
                                              26   Complaint and incorporates the same herein as if set forth in full.
                                              27          75.     The discrimination and retaliatory actions by Republic Services due to Ms. Horan’s
                                              28   age, gender, and in retaliation for her lawfully protected complaints constitute unlawful

                                                                                                    9
                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 10 of 11


                                               1    discriminatory employment practices under the Nevada Equal Employment Opportunity Act –

                                               2    NRS 613.310 et. seq.

                                               3            76.     Ms. Horan suffered severe and extreme emotional distress as the direct and

                                               4    proximate result of Republic Services’ conduct in an amount to be proven at trial in excess of

                                               5    $75,000.00, plus pre- and post-judgment interest.

                                               6            77.     The acts, conduct, and behavior of Republic Services were performed knowingly

                                               7    and intentionally and were malicious, oppressive and in reckless disregard of Ms. Horan’s rights,

                                               8    entitling her to punitive damages in an amount in excess of $75,000.00.

                                               9            78.     As a direct and proximate result of Republic Services’ actions, Ms. Horan has been

                                              10    required to retain the services of an attorney to prosecute this claim and is entitled to be

                                              11    compensated for any costs incurred in the prosecution.
                        Fax: (702) 832-5559




                                              12                                                   V.

                                              13                                        PRAYER FOR RELIEF
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.




                                                            WHEREFORE, based upon the foregoing, Ms. Horan respectfully requests that judgment
            KAPLAN COTTNER




                                              14

                                              15    be entered in her favor and against each of the Defendants as follows:

                                              16            1.      For actual and compensatory damages in excess of $75,000.00, together with
Tel: (702) 381-8888




                                              17    interest, penalties, and costs;

                                              18            2.      For an award of exemplary and punitive damages, in an amount in excess of

                                              19    $75,000.00, with a specific amount to be proven at the time of trial;

                                              20            3.      For an award of pre- and post-judgment interest;

                                              21            4.      For costs and attorney’s fees in accordance with prosecuting this action;

                                              22            5.      For the reasonable value of necessary medical care, treatment, and services that

                                              23    with reasonable probability will be required in the future;

                                              24            6.      For mental, physical, and emotional pain and suffering experienced and with

                                              25    reasonable probability will be experienced in the future; and

                                              26            7.      Any other relief deemed just and equitable by the Court.

                                              27    ...

                                              28    ...

                                                                                                    10
                                                   Case 2:20-cv-01688-RFB-BNW Document 1 Filed 09/11/20 Page 11 of 11


                                               1                                                 VI.

                                               2                                   DEMAND FOR JURY TRIAL

                                               3          Plaintiff hereby demands a jury trial on all causes of action.

                                               4          Dated this 11th day of September, 2020.

                                               5

                                               6                                                KAPLAN COTTNER

                                               7
                                                                                                By: /s/ Kory L. Kaplan
                                               8
                                                                                                    KORY L. KAPLAN, ESQ.
                                               9                                                    Nevada Bar No. 13164
                                                                                                    KYLE P. COTTNER
                                              10                                                    Nevada Bar No. 12722
                                                                                                    850 E. Bonneville Ave.
                                              11                                                    Las Vegas, Nevada 89101
                                                                                                    Attorneys for Plaintiff
                        Fax: (702) 832-5559




                                              12

                                              13
          Las Vegas, Nevada 89101
            850 E. Bonneville Ave.
            KAPLAN COTTNER




                                              14

                                              15

                                              16
Tel: (702) 381-8888




                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                                   11
